Exhibit 10.1

 

Bio-logic Systems Corp.

(the “Company”)

Director Compensation Policy

 

This Director Compensation Policy is only intended to cover compensation for
Directors who are not employees of the Company (collectively, “Eligible
Directors”). All Directors shall receive reimbursement for reasonable travel
expenses incurred to attend Board and Committee meetings.

 

Each of the following paragraphs 1, 2 and 3 shall be payable as compensation to
Eligible Directors:

 

1. Initial Grant of Restricted Shares to New Eligible Directors. New Eligible
Directors shall receive, upon joining the Board, a one time grant of 3,333
shares (subject to adjustment for stock splits, stock dividends, stock
combinations and similar transactions after the date hereof) of Company stock,
which grant shall be vested in full on the date of grant. Such restricted shares
shall be issued on terms consistent with the 2004 Stock Incentive Plan of the
Company.

 

2. Compensation for Meetings of the Board of Directors. Eligible Directors
serving on the Board of Directors will be compensated as follows:

 

A. Cash Compensation. Eligible Directors will receive an annual retainer of
$12,000 per year, payable in four equal quarterly installments. In addition,
Eligible Directors will receive $1,000 for each regularly scheduled Board
meeting attended in person. For telephonic or special meetings of the Board,
Eligible Directors will receive $700 per meeting.

 

B. Restricted Stock Grants. Eligible Directors will receive an annual grant of
1,250 restricted shares (subject to adjustment for stock splits, stock
dividends, stock combinations and similar transactions after the date hereof) of
Company stock, which grant shall vest in full on the first anniversary of the
date of grant. Such restricted shares shall be issued to each Eligible Director
on the date of the annual meeting of stockholders (subject to such Eligible
Director’s re-election or continuation of service following such meeting) and on
terms consistent with the 2004 Stock Incentive Plan of the Company.

 

3. Compensation for Meetings of Committees of the Board of Directors. Eligible
Directors serving on Committees of the Board of Directors will be compensated as
follows:

 

A. Cash Compensation. For Committee meetings requiring physical attendance, as
determined by the Chairperson of such Committee, Eligible Directors will receive
$700 per meeting attended in person; provided, however, that Eligible Directors
shall not receive any additional compensation for attendance at a Committee
meeting in



--------------------------------------------------------------------------------

the event such Committee meeting is held on the same day as a meeting of the
Board of Directors. For telephonic meetings of any Committee, Eligible Directors
will receive $500 per meeting. In addition, the Chairperson of the Audit
Committee of the Board shall receive an additional $1,500 annual retainer,
payable in four equal quarterly installments.

 

B. Restricted Stock Grants. Eligible Directors who serve on one or more
Committees will receive an annual grant of 1,250 restricted shares (subject to
adjustment for stock splits, stock dividends, stock combinations and similar
transactions after the date hereof) of Company stock (regardless of the number
of Committees on which such Eligible Director may serve), which grant shall vest
in full on the first anniversary of the date of grant. Such restricted shares
shall be issued on the date of the Company’s annual meeting of stockholders
(subject to such Eligible Director’s re-election or continuation of service
following such meeting) and on terms consistent with the 2004 Stock Incentive
Plan of the Company.

 

Dated: July 21, 2005